Dear Representative Salter:
This office is in receipt of you opinion request of recent date wherein you ask whether or not law enforcement officers are required to complete an accident report when responding to a motor vehicle accident which occurs on private property.
There are two provisions of the Motor Vehicles and Traffic Regulation Law which govern our response. They are: LSA-R.S.32:398 and LSA-R.S. 32:41. The first statute in relevant part deals with what is required of the person involved in an accident and what is required of law enforcement. LSA-R.S. 32:398A through C deals primarily with the responsibilities of the drivers. LSA-R.S. 32:398D states:
      It shall be the duty of the state police or the sheriff's office to investigate all accidents required to be reported by this Section when the accident occurs outside the corporate limits of a city or town; and it shall be the duty of the police department of each city or town to investigate all accidents required to be reported by this Section when the accidents occur within the corporate limits of the city or town . . .
This statute does not appear to distinguish between public and private property. The statute says — allaccidents.
The final question to be considered is whether this statute is modified or in contradiction to LSA-R.S. 32:41D which provides that:
      Upon request of either the owner or the person in charge of the general operation and control of a parking area, local municipal authorities may adopt local ordinances . . .
All of the ordinances described in this statute, however, have to do with traffic control rather than the accident investigation requirements of the previously noted statute.
It appears, therefore, that these statutes are not in conflict, but rather govern separate issues. The first provides for accident investigation, the other for a means to control traffic in a private area.
LSA-R.S. 32:398 does not distinguish between public and private property. The only distinctions made as to reporting relate to the amount of damages and the time and manner or reporting. For this reason, we conclude a law enforcement officer of either the state police, the sheriff's office or the police department of a city or town is mandated to investigate a motor vehicle accident which occurs on private property.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ Jenifer Schaye Assistant Attorney General
Date Released: November 14, 1997
Jenifer SchayeAssistant Attorney General